Citation Nr: 1332515	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an effective date earlier than September 18, 2008 for the grant of service connection for a left thumb disability.  

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability prior to September 22, 2010 and in excess of 40 percent thereafter.  

4. Entitlement to an effective date earlier than February 28, 2006 for the grant of service connection for a lumbar spine disability.  

5. Entitlement to an effective date earlier than February 28, 2006 for the grant of service connection for right leg radiculopathy.  

6.  Whether there was clear and unmistakable error (CUE) in a March 1992 rating decision which denied service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The rating decision granted service connection for the Veteran's low back disability and also granted service connection for radiculopathy of the right leg as a separate neurological manifestation of the low back disability.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from October 2010 to October 2012.  In the November 2012 Supplemental Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from October 2010 to October 2012 were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

The Veteran was scheduled to testify at a hearing in March 2013.  He did not report for it.  Later in March 2013, his representative stated that the reason the Veteran did not attend his hearing was that he was hospitalized for shoulder surgery.  Neither the Veteran nor his representative requested that a new hearing be scheduled.  Therefore, the Board considers the hearing request withdrawn, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2012). 



The matters of an effective date earlier than February 28, 2006 for the grant of service connection for a lumbar spine disability and right leg radiculopathy are REMANDED to the Appeals Management Center (AMC). 


FINDINGS OF FACT

1. In March 2013, prior to the promulgation of a decision on the issue of entitlement to an effective date earlier than September 18, 2008 for the grant of service connection for a left thumb disability, the Veteran's representative stated that the Veteran wished to withdraw his appeal. 

2. In March 2013, prior to the promulgation of a decision on the issue of entitlement to service connection for a left elbow disability, the Veteran's representative stated that the Veteran wished to withdraw his appeal.

3. In March 2013, prior to the promulgation of a decision on the issue of entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability prior to September 22, 2010 and in excess of 40 percent thereafter, the Veteran's representative stated that the Veteran wished to withdraw his appeal.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for an effective date earlier than September 18, 2008 for the grant of service connection for a left thumb disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2. The criteria for withdrawal of the Veteran's appealed claim for service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

3. The criteria for withdrawal of the Veteran's appealed claim for a disability evaluation in excess of 20 percent for a lumbar spine disability prior to September 22, 2010 and in excess of 40 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In March 2013, the Veteran's representative stated that the Veteran wished to withdraw his appeals for the issues of entitlement to an effective date earlier than September 18, 2008 for the grant of service connection for a left thumb disability, entitlement to service connection for a left elbow disability, and a disability evaluation in excess of 20 percent for a lumbar spine disability prior to September 22, 2010 and in excess of 40 percent thereafter.  Although the representative phrased the withdrawal for the increased evaluation claim as "evaluation of chronic lumbar spine strain with a history of degenerative changes currently evaluated as 20 percent disabling," the Board construes this to mean the entire increased evaluation claim, as the representative's subsequent arguments do not address the increased rating at all and instead only address the issues of entitlement to an effective date earlier than February 28, 2006 for the grant of service connection for a low back disability and radiculopathy.   

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeal and they are dismissed. 


ORDER

The appeal of the claim for entitlement to an effective date earlier than September 18, 2008 for the grant of service connection for a left thumb disability is dismissed. 

The appeal of the claim for entitlement to service connection for a left elbow disability is dismissed.  

The appeal of the claim for a disability evaluation in excess of 20 percent for a lumbar spine disability prior to September 22, 2010 and in excess of 40 percent thereafter is dismissed.  


REMAND

The Veteran seeks entitlement to an effective date earlier than February 28, 2006 for the grant of service connection for a lumbar spine disability and right leg radiculopathy.  In March 2013, the Veteran alleged clear and unmistakable error (CUE) in a March 1992 RO decision which denied service connection for a lumbar spine disability.  This raised CUE issue is inextricably intertwined with the pending claims asserting entitlement to an earlier effective date. It would be premature and prejudicial to consider the earlier effective date claims on appeal prior to adjudication of the CUE claim. 

The United States Court of Appeal for Veterans Claims (Court) has held that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review. Harris v. Derwinski, 1 Vet. App. 180   (1991). Therefore, the Board finds the issue of CUE is inextricably intertwined with the issue of earlier effective dates currently on appeal and the case must be remanded to the AOJ for additional development, to include the adjudication of the CUE claim prior to issuing a decision on the pending claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO must adjudicate the Veteran's claim of CUE in the rating decision of March 1992 in accordance with the allegations made in March 2013.

2.  If the CUE claim is denied, the RO must provide the Veteran with notice of his appellate rights. Upon receipt of any timely notice of disagreement the RO should furnish the Veteran and his representative a statement of the case with citation to and discussion of all applicable law and regulations clearly setting forth the reasons for the decision. If and only if the Veteran thereafter files a timely substantive appeal concerning the CUE issue, the RO should certify the issue for appellate review. If the Veteran does not complete a timely appeal regarding the CUE issue, the RO should return the case to the Board for further appellate consideration of his earlier effective date claim, if otherwise in order. 

3. If the CUE claim is granted, the RO should then readjudicate the earlier effective date claims. If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case which includes a summary of any additional evidence submitted. The requisite period of time for a response should be afforded. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


